ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                             )
Mascon, Inc.                                  )      ASBCA No. 58177
                                             )
Under Contract No. W912LA-08-C-0003           )

APPEARANCE FOR THE APPELLANT:                        Joseph C. McGowan, Jr., Esq.
                                                      Rogers Joseph O'Donnell
                                                      San Francisco, CA

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     Brian E. Bentley, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 5 September 2014



                                                  TERRENCES.HARTMAN
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58177, Appeal ofMascon, Inc.,
rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                                                                            I